Citation Nr: 9901994	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to June 
1944.

This appeal arises before the Board of Veterans Appeals 
(Board) from a December 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veterans duodenal ulcer is not productive of 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater 
than 20 percent, for duodenal ulcer are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his duodenal ulcer is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veterans contentions are not supported by the evidence, and 
his claim is denied.

The veteran established service connection for chronic ulcer 
of the duodenum by means of a June 1944 rating decision, 
which assigned a 10 percent disability rating.  The veteran 
established an increased rating of 20 percent for duodenal 
ulcer by means of an October 1993 rating decision.  That 
rating was continued by a December 1995 rating decision, 
which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VAs 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Duodenal ulcer is evaluated pursuant to the 
criteria found in Diagnostic Code 7305 of the Schedule.  
38 C.F.R. § 4.114 (1998).  Under those criteria, a rating of 
20 percent is warranted where the evidence shows moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration; or with 
continuous moderate manifestations.  A rating of 40 percent 
is warranted where the evidence shows moderately severe 
duodenal ulcer, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  38 C.F.R. 
§ 4.114 (1998).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individuals predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(1998).

A January 13, 1995, VA medical report notes that the veteran 
had some GI symptoms including fullness of the abdomen and 
recent strain from lifting.  He was doing well.  The veteran 
was characterized as obese.  The abdomen was soft, and obese, 
and nontender with positive bowel sounds.  The examiner 
provided an assessment of stable med. problems.


A February 14, 1995, VA medical report shows that the veteran 
reported that Tylenol hurt his stomach and he requested 
Zantac instead of Tagamet.  The veteran had been taken off 
Tagamet because it caused kidney problems.  The veteran saw 
fresh blood in his stool two days prior.  He also saw dark 
and black, tarry looking stools.

An April 10, 1995, VA medical report notes that the veteran 
was generally alert and oriented times three.  He was mildly 
overweight.  The abdomen was soft, nontender, without masses, 
and without organomegaly.  There was a negative Murphys 
sign, a negative iliopsoas sign, and there were normoactive 
bowel sounds.  The examiner diagnosed peptic ulcers and 
started Zantac.  An upper and lower GI series were scheduled.

An April 13, 1995, radiology report of an X-ray of the colon 
with a barium enema revealed no delay in or obstruction of 
the passage of the medium through the cecum.  Numerous 
diverticula affected the sigmoid colon and the descending 
colon with an occasional diverticulum also involving the 
descending colon.  No evidence of associated diverticulitis 
was seen.  No mass lesions were appreciated.  The examiner 
provided an impression of diverticulosis of the colon, 
particularly the left.

An April 18, 1995, radiology report of the esophagus, 
stomach, and duodenum by means of barium meal revealed no 
delay in or obstruction to the free flow of contrast material 
throughout the esophagus and stomach into the duodenum.  An 
esophageal hiatal hernia was noted.  Gastroesophageal reflux 
therein was seen.  No changes of esophagitis were noted.  
Tertiary contractions of the esophagus were also present.  
The stomach and duodenum exhibited nothing unusual.  
Specifically, no evidence of inflammation, ulceration, or 
neoplasm was noted.  The examiner provided impressions of 
esophageal hiatal hernia with demonstrable reflux, tertiary 
contractions of the esophagus, and otherwise normal upper GI 
series.

A May 5, 1995, VA medical report shows that the veteran 
complained of soreness in the epigastric area with occasional 
nausea, but without vomiting.  He was on Zantac.  He noted 
loose stools, without rectal bleeding.  His weight was 211.  
The examiner provided an assessment of hiatal hernia with 
gastroesophageal reflux disease.  He was counseled on anti-
reflux measures.  He was counseled on a high fiber diet for 
diverticulosis.  His anemia had resolved.

An August 20, 1995, VA medical report shows that the veteran 
had mild dysuria, intermittent hesitancy, and occasional 
urinary or fecal incontinence.  He had nocturia x 2-3 and 
bowel movements were loose.  He complained of weakness and 
rectal discomfort way up in there.  There was lots of 
rectal bleeding, but none recently.

A September 8, 1995, VA medical report shows that the veteran 
complained of vomiting twice.  There were no fevers or 
chills, but he did have abdominal cramps.  He was alert and 
oriented in no acute distress.  The veteran complained of 
persistent stomach problems and his weight was 204.  The 
abdomen was obese and soft with no organomegaly.  There were 
positive bowel sounds, and no tenderness.  The examiner 
diagnosed emesis, most likely related to whatever the patient 
ate the previous day.  The veteran was advised to continue 
Zantac and keep his scheduled appointments.

An October 20, 1995, VA medical report notes that the veteran 
had peptic ulcer disease, hiatal hernia with reflux, 
diverticulosis, and a history of hemorrhoids, anemia, and 
prostate cancer.  The veterans weight was 209.  He complained 
of occasional nausea and vomiting with positive abdominal 
pain.  Zantac helped the symptoms.  He had bright red rectal 
bleeding that morning in a loose bowel movement.  He was 
drinking increased apple juice.  The examiner noted that the 
history of diverticulosis had caused rectal bleeding before.  
A complete blood count on September 8, 1995, had shown no new 
findings.  The examiner diagnosed diverticulosis, esophageal 
hiatal hernia, and gastroesophageal reflux with a  history of 
prostate cancer.

A December 29, 1995, VA medical report notes that the veteran 
had a history of peptic ulcer disease.  He also had hiatal 
hernia with reflux and diverticulosis.  He complained of 
increased epigastric burning.  He had a history of anemia in 
1994.  He couldnt eat anything and had no appetite.  
Temperature was normal after eating.  The veteran was status 
post esophagogastroduodenoscopy in July 1995 for radiation 
proctitis, internal hemorrhoids, mild esophagitis, mild 
gastritis, and hiatal hernia.  The veteran had dyspeptic 
symptoms in spite of Zantac.  He was taking Mylanta.  There 
was no vomiting.  Bowel movements showed intermittent 
bleeding.  The examiner proposed to rule out an obstruction.

A December 29, 1995 radiology report revealed a normal 
intestinal gas pattern.  No radiopaque urinary or gallbladder 
calculi were present.

A January 19, 1996, VA medical report shows that the veteran 
complained of severe dysuria, severe urinary leakage, 
urgency, and nocturia 1-2.  He also noted one fecal 
incontinence and suprapubic pain.  The examiner diagnosed 
hiatal hernia and diverticulosis.

A March 4, 1996, VA medical report shows that the veteran had 
a history of peptic ulcer disease and was taking Zantac.  The 
veteran was being seen for neck pain and was prescribed 
Salsalate for that problem, which was to be discontinued if 
there was increased epigastric pain or bleeding.

A January 9, 1997, VA stomach examination notes that the 
veteran was an 82-year old male with a history of duodenal 
ulcer disease dating more than 30 years.  He complained of 
generalized mid-epigastric pain that had been intermittent 
for several months with associated episodes of diarrhea, of 
dark, tarry stools, and occasional vomiting.  He denied 
hematemesis, but did complain of melena.  He complained of 
generalized fatigue.  He had been taking maintenance Zantac, 
Carafate, and Maalox.  The veteran denied weight loss.  In 
fact, he had gained approximately four pounds since his 
previous visit.  He denied bleeding or bruising.  He denied 
other related symptomatology.  He did complain of pain 
between meals, relieved by eating or Maalox.  Pain was always 
mid-epigastric, with occasional nausea.  There were no other 
related constitutional symptoms.  The examination revealed a 
well-developed, well-nourished elderly male.  The abdomen was 
slightly protuberant.  He had generalized mid-epigastric 
tenderness with voluntary guarding.  There was no rebound 
tenderness.  There were no other areas of tenderness.  There 
was no mass or organomegaly.  Bowel sounds were positive.  
The veterans weight was 203.75 pounds.  The examiner 
provided an impression of peptic ulcer disease (duodenal).  
He recommended follow-up in the veterans primary care 
clinic, on a regular basis, and to continue the current 
therapeutic regime.

The Board finds that the evidence does not show impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year, which would be 
required for a rating of 40 percent.  The Board notes that 
the veterans weight has remained stable, at slightly over 
two hundred pounds and he had been characterized as obese and 
overweight.  The most recent examination shows that the 
veteran had gained weight.  The evidence clearly does not 
show weight loss as such is envisioned in the rating 
criteria.  Furthermore, the evidence merely discusses that 
the veterans anemia had resolved.  There are notations that 
the veteran had a history of anemia in 1994.  The evidence 
does not show that the veteran had any current anemia.  As 
neither weight loss nor anemia is shown, impairment of health 
manifested by anemia and weight loss is also not shown.  
Furthermore, the veterans medical records do not show 
incapacitating episodes averaging ten days in duration at 
least four times per year.  The evidence does not show 
definite evidence of any incapacitating episodes.  The Board 
finds that the veterans symptomatology more nearly 
approximates the criteria for a 20 percent rating, in that he 
has recurring episodes of severe symptoms less than four 
times a year averaging ten days in duration, but has 
continuous moderate manifestations.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the veterans claim of entitlement to an 
increased rating, greater then 20 percent, for duodenal 
ulcer.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 20 percent, 
for duodenal ulcer are not met.  Therefore, the veterans 
claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7305 (1998).


ORDER

Entitlement to an increased rating, greater than 20 percent, 
for duodenal ulcer is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
